Morgan, J.
Judgment was rendered against the defendants. Prom this judgment they moved, in open court, for an appeal, which was granted upon their furnishing bond as required by law.
Before the bond was filed, the plaintiff died. Subsequent to plaintiff’s death the required bond was filed.
Plaintiff’s representative no»w moves to dismiss the appeal upon the ground that he is not properly before the court.
We think he is. Defendants complied with the order of court by furnishing the bond required of them. They could not prevent the plaintiff from dying, nor did his death interfere with defendants’ rights. As soon as the bond was filed the jurisdiction of this court attached. If the plaintiff has died since the appeal was granted the proper parties will have to be made here.
The motion to dismiss is denied, and the case is continued to make parties.